DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on March 25, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, and the species (A), SEQ ID NO: 1, in the reply filed on March 25, 2021 is acknowledged.
Claims 9-20 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2021.
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2021.
Claims 1-8 and 21 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected species (A), SEQ ID NO: 1.

Priority


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 11, 2019, May 7, 2019, and May 4, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Specification/Informalities
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 44, paragraph [00145]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
Regarding the recited term “leader peptide”, the specification discloses that “[f]or the purposes of the present disclosure, a "secretion signal," "secretion leader," "secretion signal polypeptide," "signal peptide," or "leader sequence" is intended to refer to a peptide sequence (or the polynucleotide encoding the peptide sequence) that is useful for targeting a protein or polypeptide of interest to the periplasm of Gram-negative bacteria or into the extracellular space” (p. 7, paragraph [0029]). The term 
Regarding the phrase “an amino acid sequence” in claims 1 and 21, in view of the grammatically indefinite article “an”, the noted phrase is interpreted as any two or more contiguous amino acids of SEQ ID NO: 1. If the applicant intends for the claims to require the full-length sequence of SEQ ID NO: 1, the applicant may consider an amendment to recite “the amino acid sequence”. 
Regarding claim 2, the phrase “leader peptide is not native to the protein or polypeptide of interest” is interpreted as meaning the leader peptide is not naturally fused to and is heterologous to the protein or polypeptide of interest. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Database Accession Number A0A109LCE2 (April 2016, 2 pages; cited on the IDS filed on March 11, 2019; hereafter “UniProt”) as evidenced by Retallack et al. (Biotechnol. Lett. 29:1483-1491, 2007; cited on Form PTO-892; hereafter “Retallack”) and Hüser et al. (FEMS MIcrobiol. Lett. 178:327-335, 1999; cited on the IDS filed on March 11, 2019).  

Regarding claims 1 and 21, the reference of UniProt discloses Pseudomonas fluorescens asparaginase (ansB), which comprises a signal sequence (i.e., leader peptide) at amino acids 1-25 and an asparaginase domain at amino acids 36-222 (p. 2, middle). The signal sequence of the asparaginase of UniProt is the same as SEQ ID NO: 1 of this application. 
Regarding claim 3, UniProt discloses a polypeptide comprising an asparaginase domain at amino acids 36-222 (p. 2, middle), which is encompassed by “enzyme” or “vaccine antigen” in claim 3.
Regarding claim 4, claim 4 does not limit the protein or polypeptide of interest to an antibody or antibody derivative and thus the alternatives of “enzyme” and “vaccine antigen” are encompassed by claim 4. The applicant may consider an amendment to claim 4 to recite “The polypeptide of claim 3, wherein the protein or polypeptide of interest is an antibody or antibody derivative, and wherein the antibody or antibody derivative is an scFv…”
Regarding claim 5, the amino acid sequence between the signal sequence at amino acids 1-25 and the asparaginase domain at amino acids 36-222 of the asparaginase of UniProt is considered to be a linker. 
Regarding claim 6, UniProt does not teach the asparaginase comprises a cleavage domain. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in a rejection under 35 U.S.C. 102 and the 
Regarding claims 7 and 8, UniProt does not teach the signal sequence of the asparaginase directs expression to the periplasm of a prokaryotic cell. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in a rejection under 35 U.S.C. 102 and the reference of Hüser is cited in accordance with MPEP 2131.01.III to show that Pseudomonas fluorescens asparaginase (ansB) is a periplasmic protein (p. 328, column 1, bottom) and thus signal sequence at amino acids 1-25 of the asparaginase of UniProt is considered to direct expression to the periplasm of Pseudomonas fluorescens. 
Therefore, UniProt anticipates claims 1, 3-8, and 21 as written. 

Claims 1-8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Retallack (supra).  
The claims are drawn to (in relevant part) a polypeptide comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has an amino acid sequence as set forth in SEQ ID NO: 1.
Regarding claims 1-4, 7, 8, and 21, the reference of Retallack discloses leader sequences comprising an amino acid sequence of SEQ ID NO: 1 (i.e., any two or more contiguous amino acids of SEQ ID NO: 1, e.g., the amino acid sequence MK) fused to a single chain antibody (scFv) for expression of the scFV in the periplasmic space of P. fluorescens (p. 1483, Abstract; p. 1484, column 1, top; p. 1486, Table 1).

Regarding claim 6, Retallack discloses leader sequences are removed by signal peptidase cleavage (p. 1483, column 2, middle; p. 1490, column 1, middle) and thus, the signal sequence-scFv fusion of Retallack is considered to have a cleavage domain.  
Therefore, Retallack anticipates claims 1-8 and 21 as written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Retallack (supra) in view of Hüser (supra), UniProt (supra), and Karkhane et al. (Iranian J. Biotechnol. 10:255-262, 2012; cited on Form PTO-892; hereafter “Karkhane”). 
The claims are drawn to (in relevant part) a polypeptide comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has an amino acid sequence as set forth in SEQ ID NO: 1.
Regarding claims 1-4, 7, and 8, the reference of Retallack discloses the identification and testing of several native Pseudomonas fluorescens signal sequences to target a single chain antibody (scFv) to the periplasmic space of P. fluorescens (p. 1483, Abstract; p. 1484, column 1, top). To test the signal sequences, Retallack 
Regarding claim 5, given a broadest reasonable interpretation, the recited “linker” encompasses a covalent amide bond connecting the P. fluorescens signal sequence to the scFv.
Regarding claim 6, Retallack discloses leader sequences are removed by signal peptidase cleavage (p. 1483, column 2, middle; p. 1490, column 1, middle) and thus, the signal sequence-scFv fusion of Retallack is considered to have a cleavage domain
The difference between Retallack and the claimed invention is that Retallack does not disclose the signal sequence of SEQ ID NO: 1 as recited in claims 1 and 21. 
Regarding the signal sequence of SEQ ID NO: 1, the reference of UniProt discloses P. fluorescens asparaginase (ansB), which comprises a signal sequence at amino acids 1-25 (p. 2, middle). The signal sequence of the asparaginase of UniProt is the same as SEQ ID NO: 1 of this application. 
The reference of Hüser teaches that P. fluorescens asparaginase (ansB) is a periplasmic protein (p. 328, column 1, bottom).
The reference of Karkhane acknowledges the use of an E. coli ansB signal peptide for periplasmic expression of a lipase (p. 258, Figure 1 and p. 259, column 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Retallack, UniProt, Hüser, and Karkhane to modify Retallack to use the signal sequence of UniProt. One would have been motivated to and would have had a reasonable expectation of success to use the signal sequence of UniProt because Retallack seeks to identify P. fluorescens signal sequences, disclosing that it is important to isolate a variety of secretion leaders; UniProt taught a P. fluorescens signal sequence; and Karkhane acknowledges the use of an ansB signal peptide for expression of a heterologous polypeptide. Therefore, the polypeptide of claims 1-8 and 21 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014. The rejection has been updated to conform to current patent eligibility analysis framework set forth in MPEP 2106. 
The claims are drawn to (in relevant part) a polypeptide comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has an amino acid sequence as set forth in SEQ ID NO: 1.
Claim Interpretation: As described in the rejection under 35 U.S.C. 102, given a broadest reasonable interpretation, claims 1, 3-8, and 21 encompass a Pseudomonas fluorescens asparaginase (ansB). 
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring polypeptide, e.g., a Pseudomonas fluorescens asparaginase, which is a law of nature or a natural phenomenon (a natural product). The polypeptide of claims 1, 3-8, and 21 is not considered to have markedly different characteristics from what occurs in nature, and is considered to be a “product of nature” exception. Accordingly, the polypeptide of claims 1, 3-8, and 21 is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite the product of nature without more and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Examiner Comment
The applicant is advised that obviousness-type double patenting rejections, e.g., based on the claims of U.S. Patent No. 10,662,433 and co-pending application no. 16/849,532, may be necessitated if withdrawn claims 9-20 and 24-26 are rejoined for examination with the elected claims. 

Conclusion
Status of the claims:
Claims 1-26 are pending.
Claims 9-20 and 22-26 are withdrawn from consideration.
Claims 1-8 and 21 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656